     Case 5:20-cv-00158-TKW-MJF Document 1 Filed 06/02/20 Page 1 of 15



               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF FLORIDA
                       PANAMA CITY DIVISION

RAYMOND WHITE,
       PLAINTIFF,

v.                                  CIVIL ACTION NO.:

SERVPRO OF BAY COUNTY, INC.
          DEFENDANT.
__________________________/

                                   COMPLAINT

      Plaintiff, Janet Ballard, (hereinafter referred to as the “Plaintiff” or “White”),

by and through his undersigned attorney, sues defendant, Servpro of Bay County,

Inc. (hereinafter, “Defendant” or “Servpro”) and alleges as follows:

                           JURISDICTION AND VENUE

      1.     This is an action to remedy discrimination on the basis of disability,

and retaliation in the terms, conditions, and privileges of Plaintiff’s employment in

violation of the Florida Civil Rights Act of 1992, as amended, Chapter 760 et seq.,

Florida Statutes; Americans with Disabilities Act, (ADA), 42 U.S.C. §§ 12111-

12117, 12203; and the Americans with Disabilities Act Amendments of 2008

(ADAA).

      2.     Plaintiff further seeks declaratory, injunctive, and equitable relief

pursuant to 28 U. S. C. §§ 2201, 2202 and 42 U.S.C. § 2000e-5(g).

      3.     Costs and attorney’s fees are sought pursuant to 42 U.S.C. §2000e-
                                           1
     Case 5:20-cv-00158-TKW-MJF Document 1 Filed 06/02/20 Page 2 of 15



5(k), Fed. R. Civ. P. 54 and other Florida Statutes as set forth herein.

      4.     This action lies in the Northern District of Florida, Pensacola

Division, pursuant to 29 U.S.C. § 1391(b), because the action arose in this judicial

district, and pursuant to 42 U.S.C. § 2000e-5(f)(3), because the unlawful

employment practices were committed in this judicial district.

      5.     Plaintiff   has    complied   with    all   conditions   precedent   and

administrative remedies have been exhausted and jurisdiction is invoked pursuant

to 28 U.S.C. § 1331 and 42 U.S.C. § 2000e-5(f) and the Florida Civil Rights Act of

1992, as amended, Chapter 760 et seq., Florida Statutes. Plaintiff filed a Charge of

Discrimination with the Florida Commission on Human Relations (“FCHR” No.:

201919936) and the United States Equal Employment Opportunity Commission

(“EEOC” No.: 15D201900884) on May 24, 2019, more than 180 days lapsed since

Plaintiff’s charge was filed and the FCHR had not concluded its investigation or

made a determination pursuant to Fla. Stat. § 760.11(3). Plaintiff thereafter

requested his 90 day Notice of Right to Sue letter from the EEOC which was

received after March 6, 2020.

                                      PARTIES

      6.    Plaintiff is a Caucasian male and a citizen of the State of Florida and a

resident of Escambia County who resides in Pensacola, Florida. Plaintiff worked

for defendant as from January 21, 2019, until his unlawful termination on May 8,


                                           2
        Case 5:20-cv-00158-TKW-MJF Document 1 Filed 06/02/20 Page 3 of 15



2019.

        7.    Defendant, Servpro, is a for profit Company which provides

residential and commercial restoration cleaning services to Bay County residents

and businesses. Defendant employs more than fifteen (15) employees and is an

employer within the meaning of the ADA and FCRA.

                                        FACTS

        8.    Plaintiff is an African American male.

        9.    Plaintiff was employed by Defendant as tech/ crew lead from January

28, 2019, until his termination on May 8th, 2019.

        10.   During Plaintiff’s time with SBC, he had not been the subject of any

disciplinary action and performed the duties and responsibilities of his position in a

more than satisfactory manner.

        11.   On April 28, 2019, Plaintiff suffered an off the job injury to his foot.

        12.   Plaintiff came into work the next day and worked for a week on his

foot.

        13.   Plaintiff did not know it at the time, but he had severely fractured his

foot.

        14.   Plaintiff went to the ER over the weekend and was placed in a cast

and placed on crutches pending further evaluation and treatment.

        15.   Plaintiff returned to work on Monday and let his employer know


                                           3
      Case 5:20-cv-00158-TKW-MJF Document 1 Filed 06/02/20 Page 4 of 15



about his current condition and restrictions.

      16.     Plaintiff informed the Defendant that he could continue to work and

but that he would need certain accommodations such as light duty.

      17.     Plaintiff was placed on temporary computer training after reporting

back to work on crutches.

      18.     Shortly after beginning the computer training, Plaintiff was called into

the office and informed that he was being let go.

      19.     Defendant said that on a prior job that concluded a week and an half

before that he broke an expensive sculpture.

      20.     Plaintiff was never informed of this, or any other incident(s) at the

time the job was completed nor any other issues with his performance anytime

thereafter.

      21.     It was not until Plaintiff came in on crutches and asked for an

accommodation that he was told about a customer’s broken sculpture to which he

said he was not aware of any broken items during that job.

      22. Defendant had knowledge of Plaintiff’s disability, broken foot when he

informed Defendant of his disability on or before May 6, 2019.

              1. Defendant was aware of Plaintiff’s disability.
              2. Plaintiff is a qualified individual with a disability:
                           (a) he has a physical impairment that substantially limits
                           one or more major life activities: Plaintiff suffers from

                                            4
        Case 5:20-cv-00158-TKW-MJF Document 1 Filed 06/02/20 Page 5 of 15



                             mobility and fatigue;
                             (b) Plaintiff is under the treatment of a doctor for the care
                             and treatment of her physical disabilities.
                             (c) he has a record of such impairment; and,
                             (d) he was regarded (perceived or otherwise) by
                             Defendant as having such impairments.
        23.     Plaintiff’s disabilities substantially affected the major life activities of

concentration and mobility.

        24.     Plaintiff had the ability to perform the essential functions of his

position and did so without incident until his termination on March 8, 2019, which

was within just days after him having reported his injury and asking for an

accommodation.

                          FIRST CAUSE OF ACTION
    (DISABILITY DISCRIMINATION - AMERICANS WITH DISABILITIES ACT, (ADA), AND
             AMERICANS WITH DISABILITIES ACT AMENDMENTS (ADAA))

        25.     Plaintiff repeats and re-alleges each and every allegation contained in

paragraph 1 through 24 of this complaint with the same force and effect as if set

forth herein.

        26.       This is an action to remedy discrimination on the basis of Plaintiff’s

disability in the terms, conditions, and privileges of his employment with

Defendant in violation of the Americans with Disabilities Act, (ADA), 42 U.S.C.

§§ 12111-12117, 12203; the Americans with Disabilities Act Amendments of

2008.
                                              5
     Case 5:20-cv-00158-TKW-MJF Document 1 Filed 06/02/20 Page 6 of 15



      27.       At all times material hereto, Plaintiff was an employee of

Defendant within the meaning of Americans with Disabilities Act, (ADA), 42

U.S.C. §§ 12111-12117, 12203; the Americans with Disabilities Act Amendments

of 2008.

      28.       At all times material hereto, Defendant was an employer within the

meaning of Americans with Disabilities Act, (ADA), 42 U.S.C. §§ 12111-12117,

12203; the Americans with Disabilities Act Amendments of 2008, as the

Defendant employed more than 15 employees.

      29.       Any possible assertion that there was a viable business justification

for the Plaintiff’s termination, is entirely pretextual for Defendant’s retaliation and

discrimination against him for engaging in a protective activity and for any actual

or perceived disability.

      30.       The adverse personnel action, the termination of Plaintiff’s

employment clearly violated Plaintiff’s right under the Americans with Disabilities

Act, (ADA), 42 U.S.C. §§ 12111-12117, 12203; the Americans with Disabilities

Act Amendments of 2008, and such action clearly constituted a prohibited

employment practice, contrary to the public policy of the ADAA.

      31.       As a result of the Defendant’s violations of the Americans with

Disabilities Act and Amendments, the Plaintiff has been substantially damaged, in

that he has lost wages, associated job benefits; and in addition, he has sustained


                                          6
        Case 5:20-cv-00158-TKW-MJF Document 1 Filed 06/02/20 Page 7 of 15



compensatory damages, based upon emotional distress, associated with the

wrongful, unlawful and retaliatory demotion that lead to her discharge from

Defendant’s employment.

        32.     As a result of being wrongfully and unlawfully retaliatory actions

that lead to his discharge from Defendant’s employment, Plaintiff has been

experiencing anxiety and difficult economic circumstances, resulting from the

unlawful discharge; and the Plaintiff has also sustained continued mental and

psychological distress, due to the unlawful dismissal from employment.

        33.     Plaintiff has retained the undersigned attorney to assist him, in the

prosecution of this action, and he is obligated to pay said attorney a reasonable fee

for his professional services.

        34.     Plaintiff is entitled to recovery of reasonable attorney’s fees and

costs                      pursuant to Americans with Disabilities Act, (ADA), 42

U.S.C. §§ 12111-12117, 12203; the Americans with Disabilities Act Amendments

of 2008.

                        SECOND CAUSE OF ACTION
 (DISABILITY RETALIATION - AMERICANS WITH DISABILITIES ACT, (ADA), 42 U.S.C. §§
12111-12117, 12203; THE AMERICANS WITH DISABILITIES ACT AMENDMENTS OF 2008
                                   (ADAA))

        35.      Plaintiff repeats and re-alleges each and every allegation contained

in paragraph 1 through 24 of this complaint with the same force and effect as if set

forth herein.
                                          7
        Case 5:20-cv-00158-TKW-MJF Document 1 Filed 06/02/20 Page 8 of 15



        36.     This is an action to remedy discrimination on the basis of Plaintiff’s

disability in the terms, conditions, and privileges of his employment with

Defendant in violation of the Americans with Disabilities Act, (ADA), 42 U.S.C.

§§ 12111-12117, 12203; the Americans with Disabilities Act Amendments of

2008.

        37.     At all times material hereto, Plaintiff was an employee of

Defendant within the meaning of Americans with Disabilities Act, (ADA), 42

U.S.C. §§ 12111-12117, 12203; the Americans with Disabilities Act Amendments

of 2008.

        38.     At all times material hereto, Defendant was an employer within the

meaning of Americans with Disabilities Act, (ADA), 42 U.S.C. §§ 12111-12117,

12203; the Americans with Disabilities Act Amendments of 2008, as the

Defendant employed more than 15 employees.

        39.     Any possible assertion that there was a viable business justification

for the Plaintiff’s termination, is entirely pretextual for Defendant’s retaliation and

discrimination against him for engaging in a protective activity and for any actual

or perceived disability.

        40.      The adverse personnel action, the termination of Plaintiff’s

employment clearly violated Plaintiff’s right under the Americans with Disabilities

Act, (ADA), 42 U.S.C. §§ 12111-12117, 12203; the Americans with Disabilities


                                          8
     Case 5:20-cv-00158-TKW-MJF Document 1 Filed 06/02/20 Page 9 of 15



Act Amendments of 2008, and such action clearly constituted a prohibited

employment practice, contrary to the public policy of the ADAA.

      41.        As a result of the Defendant’s violations of the Americans with

Disabilities Act and Amendments, the Plaintiff has been substantially damaged, in

that he has lost wages, associated job benefits; and in addition, he has sustained

compensatory damages, based upon emotional distress, associated with the

wrongful, unlawful and retaliatory demotion that lead to her discharge from

Defendant’s employment.

      42.         As a result of being wrongfully and unlawfully retaliatory actions

that lead to his discharge from Defendant’s employment, Plaintiff has been

experiencing anxiety and difficult economic circumstances, resulting from the

unlawful discharge; and the Plaintiff has also sustained continued mental and

psychological distress, due to the unlawful dismissal from employment.

      43.        Plaintiff has retained the undersigned attorney to assist him, in the

prosecution of this action, and he is obligated to pay said attorney a reasonable fee

for his professional services.

      44.        Plaintiff is entitled to recovery of reasonable attorney’s fees and

costs pursuant to Americans with Disabilities Act, (ADA), 42 U.S.C. §§ 12111-

12117, 12203; the Americans with Disabilities Act Amendments of 2008.

                           THIRD CAUSE OF ACTION


                                          9
     Case 5:20-cv-00158-TKW-MJF Document 1 Filed 06/02/20 Page 10 of 15



   (DISABILITY DISCRIMINATION - FLORIDA CIVIL RIGHTS ACT OF 1992, AS AMENDED,
                     CHAPTER 760 ET SEQ., FLORIDA STATUTES)

       45.         Plaintiff repeats and re-alleges each and every allegation

contained in paragraph 1 through 24 of this complaint with the same force and

effect as if set forth herein.

       46.         Defendant discriminated against Plaintiff on the basis of his

disability in the terms, conditions, and privileges of Plaintiff’s denied employment

in violation of the Florida Civil Rights Act of 1992, as amended, Chapter 760 et

seq., Florida Statutes.

       47.         At all times material hereto, Plaintiff was an employee of

Defendant within the meaning of Florida Civil Rights Act of 1992, as amended,

Chapter 760 et seq., Florida Statutes.

       48.         At all times material hereto, Defendant was an employer within

the meaning of Florida Civil Rights Act of 1992, as amended, Chapter 760 et seq.,

Florida Statutes, as the Defendant employed more than 15 employees.

       49.        Any possible assertion that there was a viable business

justification for the Plaintiff’s termination, is entirely pretextual for Defendant’s

retaliation and discrimination against him for engaging in a protective activity and

for any actual or perceived disability.




                                          10
     Case 5:20-cv-00158-TKW-MJF Document 1 Filed 06/02/20 Page 11 of 15



      50.        The adverse personnel action, the termination of Plaintiff’s

employment clearly violated Plaintiff’s right under the Florida Civil Rights Act of

1992, as amended, Chapter 760 et seq., Florida Statutes.

      51.        As a result of the Defendant’s violations of the Americans with

Disabilities Act and Amendments, the Plaintiff has been substantially damaged, in

that he has lost wages, associated job benefits; and in addition, he has sustained

compensatory damages, based upon emotional distress, associated with the

wrongful, unlawful and discriminatory termination that lead to his discharge from

Defendant’s employment.

      52.        As a result of being wrongfully and unlawfully discriminated

against that lead to his discharge from Defendant’s employment, Plaintiff has been

experiencing anxiety and difficult economic circumstances, resulting from the

unlawful discharge; and the Plaintiff has also sustained continued mental and

psychological distress, due to the unlawful dismissal from employment.

      53.       Plaintiff has retained the undersigned attorney to assist him, in the

prosecution of this action, and he is obligated to pay said attorney a reasonable fee

for his professional services.

      54.        Plaintiff is entitled to recovery of reasonable attorney’s fees and

costs pursuant to Florida Civil Rights Act of 1992, as amended, Chapter 760 et

seq., Florida Statutes.


                                         11
     Case 5:20-cv-00158-TKW-MJF Document 1 Filed 06/02/20 Page 12 of 15



                        FOURTH CAUSE OF ACTION
    (DISABILITY RETALIATION - FLORIDA CIVIL RIGHTS ACT OF 1992, AS AMENDED,
                    CHAPTER 760 ET SEQ., FLORIDA STATUTES)

       55.          Plaintiff repeats and re-alleges each and every allegation

contained in paragraph 1 through 24 of this complaint with the same force and

effect as if set forth herein.

       56.          This is an action to remedy retaliation by the Defendant in

violation of the Florida Civil Rights Act of 1992, as amended, Chapter 760 et seq.,

Florida Statutes.

       57.          At all times material hereto, Plaintiff was an employee of

Defendant within the meaning of Florida Civil Rights Act of 1992, as amended,

Chapter 760 et seq., Florida Statutes.

       58.          At all times material hereto, Defendant was an employer within

the meaning of Florida Civil Rights Act of 1992, as amended, Chapter 760 et seq.,

Florida Statutes, as the Defendant employed more than 15 employees.

       59.       Any possible assertion that there was a viable business justification

for the Plaintiff’s termination, is entirely pretextual for Defendant’s retaliation

against him for engaging in a protective activity and for any actual or perceived

disability.

       60.       The adverse personnel action, the termination of Plaintiff’s

employment clearly violated Plaintiff’s right under the Florida Civil Rights Act of


                                          12
     Case 5:20-cv-00158-TKW-MJF Document 1 Filed 06/02/20 Page 13 of 15



1992, as amended, Chapter 760 et seq., Florida Statutes, and such action clearly

constituted a prohibited employment practice, contrary to the public policy of the

ADAA.

      61.       As a result of the Defendant’s violations of the Americans with

Disabilities Act and Amendments, the Plaintiff has been substantially damaged, in

that he has lost wages, associated job benefits; and in addition, he has sustained

compensatory damages, based upon emotional distress, associated with the

wrongful, unlawful and retaliatory demotion that lead to his discharge from

Defendant’s employment.

      62.       As a result of being wrongfully and unlawfully retaliatory actions

that lead to his discharge from Defendant’s employment, Plaintiff has been

experiencing anxiety and difficult economic circumstances, resulting from the

unlawful discharge; and the Plaintiff has also sustained continued mental and

psychological distress, due to the unlawful dismissal from employment.

      63.        Plaintiff has retained the undersigned attorney to assist him, in the

prosecution of this action, and he is obligated to pay said attorney a reasonable fee

for his professional services.

      64.        Plaintiff is entitled to recovery of reasonable attorney’s fees and

costs pursuant to Florida Civil Rights Act of 1992, as amended, Chapter 760 et

seq., Florida Statutes.


                                         13
     Case 5:20-cv-00158-TKW-MJF Document 1 Filed 06/02/20 Page 14 of 15



                                  PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests this Court to enter a

judgment:

       a.        Declaring the acts and practices complained of herein are violation of

the ADAA and Florida Civil Rights Act (FCRA).

       b.        Enjoining and permanently restraining those violations of the ADAA,

and Florida Civil Rights Act (FCRA).

       c.        Directing the Defendant to take such affirmative action as is necessary

to ensure that the effects of these unlawful employment practice are eliminated and

do not continue to affect Plaintiff’s employment opportunities;

       d.        Directing Defendant to place Plaintiff in the position he would have

occupied but for Defendant’s discriminatory treatment of him and make him whole

for all earnings he would have received but for Defendant’s discriminatory

treatment, including but not limited to, wages (past and future), pension, and other

lost benefits.

              i.       Awarding Plaintiff Front Pay in lieu of reinstatement;

             ii.       Awarding Plaintiff compensatory damages;

            iii.       Awarding Plaintiff the costs of this action together with a

reasonable attorney’s fees; and,

       e.        Granting such other and further relief as the Court deems just and


                                            14
     Case 5:20-cv-00158-TKW-MJF Document 1 Filed 06/02/20 Page 15 of 15



proper in the premises.

                            DEMAND FOR JURY TRIAL

             Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure,

Plaintiff demands a trial by jury in this action.

                                                Respectfully submitted,

      Dated: June 1, 2020.              By: /s/ Clayton M. Connors
                                                CLAYTON M. CONNORS
                                                Florida Bar No.: 0095553
                                                Email: cmc@westconlaw.com
                                                WESTBERRY & CONNORS, LLC.
                                                4400 Bayou Blvd., Suite 32A
                                                Pensacola, Florida 32503
                                                Tel: (850) 473-0401
                                                Fax: (850) 473-1388
                                                Attorney for the Plaintiff




                                           15
